 


110 HRES 599 EH: Providing for further consideration of the bill (H.R. 3161) making appropriations for Agriculture, Rural Development, Food and Drug Administration, and Related Agencies programs for the fiscal year ending September 30, 2008, and for other purposes.
U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 599 
In the House of Representatives, U. S.,

August 2, 2007
 
RESOLUTION 
Providing for further consideration of the bill (H.R. 3161) making appropriations for Agriculture, Rural Development, Food and Drug Administration, and Related Agencies programs for the fiscal year ending September 30, 2008, and for other purposes. 
 
 
That during further consideration of the bill (H.R. 3161) making appropriations for Agriculture, Rural Development, Food and Drug Administration, and Related Agencies programs for the fiscal year ending September 30, 2008, and for other purposes, the bill shall be considered as read. No further debate on any pending amendment shall be in order. A further period of general debate shall be confined to the bill and shall not exceed 30 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations. The amendments printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted in the House and in the Committee of the Whole. Notwithstanding clause 11 of rule XVIII, no further amendment shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived except those arising under clause 9 or 10 of rule XXI. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.After a motion that the Committee rise has been rejected on a legislative day, the Chair may entertain another such motion on that day only if offered by the chairman of the Committee on Appropriations or the Majority Leader or designee. After a motion to strike out the enacting words of the bill (as described in clause 9 of rule XVIII) has been rejected, the Chair may not entertain another such motion during further consideration of the bill. 
 
Lorraine C. Miller,Clerk.
